In an action, inter alia, to declare the nullity of a purported marriage between plaintiff and appellant, Richard Phillips, the appeal is from a judgment of the Supreme Court, Suffolk County, entered July 10, 1974, which, after a nonjury trial, declared, inter alia, that plaintiff is not and has at no time been the lawful wife of appellant. Appeal dismissed, without costs. The appeal has not been perfected in accordance with the rules of this court. Were we not dismissing the appeal, we would affirm the judgment sought to be reviewed. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.